United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-10214
                        Conference Calendar



FRANCISCO B. LOPEZ,

                                    Petitioner-Appellant,

versus

DAN JOSLIN, Warden, Federal Correctional
Institute, Seagoville,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:04-CV-2397
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Francisco B. Lopez, federal prisoner # 56053-079, appeals

the district court’s denial of his 28 U.S.C. § 2241 petition, in

which he challenged the way the Bureau of Prisons (BOP) is

crediting the time he has served on a 72-month federal sentence

and a 240-month federal sentence.   Lopez argues that the BOP

should back date the commencement of his 240-month sentence to

coincide with the date he began serving his 72-month sentence.

He contends that because the offenses are related, he can serve

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10214
                                -2-

no more than the 240-month sentence imposed as a result of his

second conviction.   He argues that by refusing to credit the time

he has served on his 72-month sentence toward the service of his

240-month sentence, his punishment for those offenses is being

illegally cumulated.

     To the extent that Lopez attempts to raise claims cognizable

in a 28 U.S.C. § 2255 motion, the district court was without

jurisdiction to entertain them.    See § 2255.   Accordingly, Lopez

is not entitled to relief based on those claims.

     With regard to his remaining claims, Lopez has not shown

that the district court erred by denying his § 2241 petition.

See 18 U.S.C. § 3585(a) & (b).    Accordingly, the judgment is

AFFIRMED.